REINHARD, Presiding Judge.
Defendant seeks to appeal from an order denying his Motion for Leave to Withdraw Plea of Guilty.
Defendant was charged in Division 34 of the Circuit Court of St. Louis County with operating a motor vehicle while intoxicated. He pleaded guilty before the Honorable Joseph A. Goeke, III, an associate circuit judge, and was sentenced to a fine of $250.00. He filed a Motion for Leave to Withdraw Plea of Guilty, and the motion was denied.
Defendant would have us consider his allegation that the trial court abused its discretion in denying the motion. We have concluded, however, that we do not have jurisdiction.
The right to appeal in a criminal case is strictly statutory. State ex rel. Garnholz v. LaDriere, 299 S.W.2d 512, 515 (Mo. banc 1957). The sections granting the right to appeal from a judgment of the associate circuit court are Sections 543.290— .335 RSMo. 1978. Appeal to this court is allowed only under § 543.335, which applies to cases “tried with a jury before an associate circuit judge or on assignment under procedures applicable before circuit judges.” See State v. Fender, 600 S.W.2d 683 (Mo.App.1980), for a discussion by the Western District of the same question.
This case was not tried before a jury and Judge Goeke was not acting upon assignment.
Appeal dismissed.
SNYDER and CRIST, JJ., concur.